                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


WHITESELL CORPORATION,

             Plaintiff,             *
                                    *


        V.                          *        CV 103-050


ELECTROLUX HOME PRODUCTS, INC.,
HUSQVARNA, A.B., and HUSQVARNA
OUTDOOR PRODUCTS, INC.,
                                    ★


             Defendants.




                                ORDER




      On March 15, 2019, this Court adopted a jointly submitted

Scheduling Order governing the balance of the case through trial

proceedings.      (See Doc. No. 1171, Ex. A.)       Pertinent here, all

parties were to submit their affirmative expert reports by April

15, 2019.      Any rebuttal expert reports were due by July 1, 2019,

later extended to July 15^^.      The Scheduling Order then provides

the following deadlines:

      Plaintiff shall make its disclosed testifying expert(s)
      available for deposition on or before August 15, 2019.

      Defendants  shall   make   their   disclosed      testifying
      expert(s)  available   for   deposition   on      or  before
      September 16, 2019.

(Id.)

      In accordance with the April 15*^^ deadline. Plaintiff served

the   expert   reports of two   witnesses   and   Defendants   served   the
expert reports of five witnesses.          In accordance with the July 15^^

deadline,    Defendant      Husqvarna    served   one   rebuttal    report     and

Plaintiff    served    one    rebuttal    report,   that    of    Mr.   Neil    L.

Whitesell.   In accordance with the August 15^^^ deadline. Defendants

have taken the deposition of Plaintiff's expert, Peter Karutz.^

The depositions of the five defense experts have been scheduled to

take place on September 10, 12, 13, 24 and 25^^.

      On August 2, 2019, prior to the August 15^^ deadline for taking

the depositions of Plaintiff's disclosed experts, Defendants filed

a   motion   to   enforce     the   Scheduling    Order.     In    particular.

Defendants sought a court order directing Plaintiff to produce Mr.

Neil L. Whitesell prior to August 15^^.             Defendants have opposed

the motion, arguing that Mr.            Whitesell, a    rebuttal expert, by

definition should only be made available after the defense experts

are deposed, i.e., after September 25, 2019.            Plaintiff has offered

Mr.   Whitesell       for    deposition    on     October   15,     2019.      Not

coincidentally, October 16 through November 15, 2019, is the period

of time in which all parties must file any Daubert motions and

summary judgment motions based on Daubert or damages issues.^




^  Defendants represented in a prior court filing that they did
not anticipate deposing Plaintiff's other expert.

2   The Scheduling Order provides that the period of time in which
all parties must file summary judgment motions on liability issues
is September 16 through October 15, 2019.
        Upon consideration, the Court concludes that Plaintiff has

the better argument.       While it is true that the Scheduling Order

provides that Plaintiff shall make its disclosed experts without

distinction available by August                   Defendants' insistence in

fitting Mr. Whitesell into this category ignores the reality that

he is a rebuttal expert.          As such. Plaintiff cannot be expected to

produce this witness prior to the production of all evidence he is

intended to rebut, i.e., the defense experts' testimony.

        Upon   the   foregoing,    the   Court   hereby   DENIES   Defendant's

motion to enforce Scheduling Order (doc. no. 1244) and ORDERS that

all rebuttal experts be made available for deposition by October

15, 2019.      Should this ruling necessitate an extension of either

the     liability      summary     judgment      motion   deadline    or   the

Daubert/damages summary judgment motion deadline, an appropriate

motion may be filed.

      ORDER ENTERED at Augusta, Georgia, this                 day of August,

2019.




                                            J. RANDj^HALL,^ CHIEF JUDGE
                                            UNITE^STATES DISTRICT COURT
                                                  [ERN DISTRICT OF GEORGIA
